United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF RECLAMATION, Grand Coulee, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1797
Issued: January 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 25, 2007 appellant filed a timely appeal from a May 4, 2007 merit decision of
the Office of Workers’ Compensation Programs denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established that he sustained osteoarthritis of the left
knee, shoulders, wrists, hips, ankles and feet causally related to factors of his federal
employment.
FACTUAL HISTORY
The Office accepted that appellant sustained a right knee strain, meniscal tear and
osteoarthritis due to an April 10, 1990 employment injury. The Office assigned the claim file

number 140253510 and authorized a right total knee replacement on February 24, 2004.
Appellant stopped work on February 4, 2004 and returned to work on May 10, 2004.
On August 26, 2003 appellant filed a notice of recurrence of disability on that date
causally related to his April 10, 1990 employment injury. He related that, after he resumed work
in 1990 following arthroscopic surgery, he experienced increased discomfort. The Office
developed the notice of recurrence of disability as an occupational disease claim, assigned file
number 142034501.
By letter dated October 8, 2004, the Office requested that appellant clarify the condition
which he claimed as related to factors of his federal employment. The Office noted that he had
an accepted claim for right knee osteoarthritis under file number 140253510. The Office
informed appellant that the evidence it had reviewed, the medical evidence under file number
140253510, was insufficient to establish his claim and requested additional factual and medical
information.1
In a response received November 8, 2004, appellant attributed his arthritis in his joints to
his 1990 employment injury and his employment duties, including extensive walking on
concrete, climbing stairs and operating valves and disconnects. He stated: “The concrete floors
and stairs were greatly accelerating my arthritis. The arthritis is in both knees, both ankles, both
feet, both hips, both shoulders and both wrist[s].” In 1999 appellant began working in the
switchyard rather than the powerhouse so that he did not have to walk on concrete.
By decision dated December 7, 2004, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that he sustained a condition due to the accepted work
factors. On December 11, 2004 appellant requested an oral hearing.
In a report dated January 10, 2005, Dr. Gary L. Craig, a rheumatologist, discussed
appellant’s history of right knee osteoarthritis due to a work injury. He also diagnosed
“osteoarthritis of the left knee, without any clear injury at work” and found that “extensive
weight bearing [that] he had to do especially climbing stairs and spending long hours on concrete
may have aggravated his [osteoarthritis] symptoms.” Dr. Craig further diagnosed rotator cuff
tendinitis with impingement of the shoulder which “may be contributed to by his recurrent lifting
and reaching at work in the absence of a single specific injury.”
On January 24, 2005 an Office hearing representative set aside the December 7, 2004
decision after finding that the case record was incomplete. He noted that the evidence listed by
the Office as reviewed in its October 2004 development letter was not contained in the case
record. The hearing representative remanded the case for reassemblage of the case record and a
de novo decision.
In a report dated August 31, 2005, Dr. George R. Monkman, a Board-certified orthopedic
surgeon, diagnosed impingement of the left shoulder and discussed appellant’s history of a 1996

1

The medical evidence reviewed by the Office under file number 140253510 is relevant to appellant’s accepted
right knee condition.

2

distal clavical excision. He addressed appellant’s work requirements, including walking, stair
climbing, kneeling and squatting. Dr. Monkman stated:
“It is certainly a good possibility that his work situation did aggravate what was
very likely already preexisting condition[s] in his shoulders and knees. He has
read his compensation manual and it does point out that work-aggravated
situations are covered by his [d]isability insurance. It would be my position that,
indeed, his shoulder and left knee problem were work aggravated. We do know,
however, that his degenerative changes in his knee preexisted [the] work
aggravation, but that [the] work aggravation probably culminated in the total knee
arthroplasty on the left and shoulder surgery, though, on the left side and the right
side; most recent one being in 1997 on the right, with left shoulder in 1996.”
By decision dated March 21, 2006, the Office denied appellant’s claim after finding that
the medical evidence did not establish a condition causally related to the accepted work factors.
On March 24, 2006 appellant requested reconsideration. He submitted a January 14,
2005 report from Dr. Monkman relevant to his right knee osteoarthritis. In a decision dated
April 10, 2006, the Office denied merit review of this claim under 5 U.S.C. § 8128. On April 14,
2006 the Office set aside its April 10, 2006 decision as it failed to consider new evidence
submitted with the reconsideration request.
On April 14, 2006 the Office referred appellant to Dr. John Seaman, a rheumatologist,
and Dr. Joseph Noonan, a Board-certified orthopedic surgeon, for second opinion examinations.
The Office requested that the physicians review the statement of accepted facts and provide an
opinion regarding his current medical condition and any relationship to employment. In the
statement of accepted facts, the Office listed appellant’s work duties and described his April 10,
1990 employment injury. In a report dated June 2, 2006, Dr. Seaman and Dr. Noonan discussed
appellant’s 1990 work injury to his right knee and the gradual onset of pain in his left knee and
bilateral shoulders.2 Appellant related “his left knee problems to some degree to walking on
concrete.” The physicians listed detailed findings on orthopedic and rheumatologic examination.
Dr. Seaman and Dr. Noonan diagnosed a right total knee replacement due to appellant’s
employment. The physicians also diagnosed status post excision of exostosis or osteochondroma
of the right medial femoral condyle, osteoarthritis of the left knee status post arthroscopy and
debridement and left knee replacement, bilateral acromioclavicular joint arthritis, status post
bilateral distal clavicle excision and acromioplasty of the right shoulder, impingement syndrome
and rotator cuff tear of the left shoulder. Dr. Seaman and Dr. Noonan found the above diagnoses
“unrelated to the industrial injury on a more-probable-than-not basis.” The physicians stated:
“The only diagnosed condition related to the employment factors is that of the
right knee. All of the right knee diagnoses have stemmed from the work-related
injury leading to the medial and lateral meniscectomies, partial, of each knee and
this is by direct cause. It is not thought that there was any aggravation,
precipitation, or acceleration of any other condition, specifically regarding [his]
left knee, right shoulder or left shoulder.”
2

The physicians noted that appellant retired from employment in May 2005.

3

By decision dated July 21, 2006, the Office denied modification of its December 7, 2004
decision.3
Appellant appealed to the Board. By order dated December 21, 2006, the Board
remanded the case after finding that the record was incomplete.4 The Board found that the
Office did not follow the hearing representative’s instructions in his January 24, 2005 decision to
obtain evidence listed in its October 8, 2004 development letter.
By letter dated March 14, 2007, the Office noted that it was unable to locate some
documents associated with file number 142053510 and requested that appellant submit the
information. Appellant submitted the requested evidence on March 27, 2007. The Office
associated the evidence from both file numbers.
In a decision dated May 4, 2007, the Office denied appellant’s claim on the grounds that
the medical evidence was insufficient to show that he sustained a medical condition due to the
identified employment factors. The Office found that the opinions of Dr. Noonan and
Dr. Seaman represented the weight of the medical evidence and established that appellant had no
condition aggravated by employment except for his accepted right knee condition in file
number 142053510.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.6 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;8 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;9 and (3) medical evidence establishing the
3

In a January 24, 2005 decision, the hearing representative set aside the Office’s December 7, 2004 decision.

4

T.M., Docket No. 06-2044 (issued December 21, 2003).

5

5 U.S.C. §§ 8101-8193.

6

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

7

See Ellen L. Noble, 55 ECAB 530 (2004).

8

Michael R. Shaffer, 55 ECAB 386 (2004).

9

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

4

employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.10
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.11 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,12 must be one of reasonable medical certainty13 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.14
When employment factors cause an aggravation of an underlying condition, the employee
is entitled to compensation for the periods of disability related to the aggravation.15 When the
aggravation is temporary and leaves no permanent residuals, compensation is not payable for
periods after the aggravation has ceased, even if the employee is medically disqualified to
continue employment because of the effect work factors may have on the underlying condition.16
ANALYSIS
Appellant attributed his osteoarthritis of the left knee, ankles, feet, hips, shoulders,
elbows and wrists to extensive walking and climbing on concrete and operating values and
disconnects. The Office accepted the occurrence of the claimed employment factors. The issue,
therefore, is whether the medical evidence establishes a causal relationship between the claimed
conditions and the identified employment factors.
On January 10, 2005 Dr. Craig noted that appellant had a history of right knee
osteoarthritis due to an employment injury. He also diagnosed left knee osteoarthritis with no
evidence of a specific injury. Dr. Craig indicated that the “extensive weight bearing he had to do
especially climbing stairs and spending long hours on concrete may have aggravated his
[osteoarthritis] symptoms.” He also diagnosed rotator cuff tendinitis with impingement of the
shoulder and found that lifting and reaching at work may have contributed to appellant’s
shoulder condition. Dr. Craig’s opinion, however, that work factors may have aggravated or
contributed to appellant’s shoulder and right knee condition is speculative in nature. The Board
10

Beverly A. Spencer, 55 ECAB 501 (2004).

11

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

12

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

13

John W. Montoya, 54 ECAB 306 (2003).

14

Judy C. Rogers, 54 ECAB 693 (2003).

15

Chris Wells, 52 ECAB 445 (2001).

16

Raymond W. Behrens, 50 ECAB 221 (1999).

5

has held that medical opinions which are speculative or equivocal in character have little
probative value.17
In a report dated August 31, 2005, Dr. Monkman diagnosed impingement of the left
shoulder. He found that it was “a good possibility that [appellant’s] work situation did aggravate
what was very likely already preexisting condition[s] in his shoulders and knees.” Dr. Monkman
opined that his knee degeneration preexisted any aggravation due to employment but that the
work aggravation “probably culminated in the total knee arthroplasty on the left and shoulder
surgery. He concluded that appellant’s work aggravated his left knee and shoulder condition.
Dr. Monkman’s opinion that employment factors “probably” aggravated the preexisting
degenerative changes in appellant’s left knee and his left shoulder impingement is couched in
speculative terms and thus of diminished probative value.18 Further, the physician did not
provide any rationale for his causation finding. A mere conclusion without the necessary
rationale explaining how and why the physician believes that a claimant’s accepted exposure
could result in a diagnosed condition is not sufficient to meet a claimant’s burden of proof.19
The record contains evidence that appellant’s work exposure did not aggravate any
condition other than his right knee osteoarthritis, accepted by the Office under file number
14025310.
On June 2, 2006 Dr. Noonan and Dr. Seaman performed second opinion
examinations. The physicians diagnosed status post excision of exostosis or osteochondroma of
the right medial femoral condyle, osteoarthritis of the left knee status post arthroscopy and
debridement and left knee replacement, bilateral acromioclavicular joint arthritis, status post
bilateral distal clavicle excision and acromioplasty of the right shoulder and left shoulder
impingement syndrome and rotator cuff tear. Dr. Noonan and Dr. Seaman found that only
appellant’s right knee conditions and total knee replacement were related to employment factors
and that the remaining diagnoses were “unrelated to the industrial injury on a more-probablethan-not basis.” The physicians further concluded that work factors did not aggravate,
precipitate or accelerate a left knee or shoulder condition. Accordingly, appellant has not met his
burden of proof to establish that he sustained arthritis of the left knee, feet, hips, shoulders and
wrists causally related to factors of his federal employment.
CONCLUSION
The Board finds that appellant has not established that he sustained osteoarthritis of the
left knee, shoulders, wrists, hips, ankles and feet causally related to factors of his federal
employment.

17

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); Kathy A. Kelley, 55 ECAB
206 (2004).
18

Id.

19

See Beverly A. Spencer, supra note 10.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 4, 2007 is affirmed.
Issued: January 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

